Sherwood, J.,
in delivering the opinion of the Court, said : This corporation is authorized and permitted to do business in Detroit only upon the ground of public convenience, and that *710benefits may accrue to its citizens. It is true, that neither by the charter of the company, its articles of association, or the by-laws of the city, authorizing its existence there, has it the . exclusive right to manufacture and sell gas. It is, however, within the experience of us all, and I may say, I think, with great propriety, within the judicial knowledge of the Courts, that the manufacture and supply of inflammable gas, for the purpose of lighting cities, villages, stores, hotels and dwellings, is not a domestic or family manufacture. It is carried on almost exclusively by public or associated capital, and, to make it a paying industry, requires the exercise and enjoyment of certain rights and franchises only to be acquired from municipal or State authority. Associations of this kind, as has been well said, “are not like trading and manufacturing corporations, the purview of whose operations is as extensive as commerce itself, and whose productions may be transported from market to market throughout the world.” It is not a trading corporation; its product is designed for the citizen, and the extent to which it is used depends upon house consumption in the immediate neighborhood and community in which the manufacture is wrought. It is in. the strictest sense a local commodity and not commercial. It can only be used by consuming it, and hence, can have no place with articles of trade. The success of the company greatly depends upon the necessity of the citizens in the vicinity of its location, and its operations may seriously affect the public policy and individual convenience of the community. The nature of the article made, the objects of the company, its relations to the community, and the rights and privileges it must necessarily exercise, give the company a public character, and, to a certain extent, a monopoly which can never be tolerated, only upon the ground of some corresponding duty to meet the public want. Such duty rests upon this defendant, and I think it requires the company to furnish to this plaintiff, at the Biddle House, the supply of gas demanded under reasonable rules and regulations, but among all such, as might be mentioned, it is with the defendant to adopt and rely upon such as it may select. This is its privilege. The duty of the company towards the citizen, and that of the citizen towards the company, is somewhat reciprocal, and any rule or regulation or course of deal*711ing between the parties which does not secure the just rights of both ought not to be adopted, and cannot receive the sanction of the Courts. When the defendant company made the connection of its service pipes and mains with the pipes and fixtures of the Biddle House, it imposed upon itself the duty to supply the house and premises upon reasonable terms and conditions with such amount of gas as the owner or proprietor might require for its use, and pay for, so long as the company should exist and do business. If the defendant, as one of sucli conditions, required the plaintiff to give sufficient security that he would make such,payment and perform such condition, before making such service, I think it would have been reasonable, but in the place of such security the defendant demanded a deposit of money with the company, as had been its custom. This the company had the right to do. The condition was a reasonable one. The requirement of a special contract between the parties, in addition to the deposit of money, may not be unreasonable, still it was quite unnecessary. The law implies all the contract needed, and Courts will enforce it in all cases to the extent necessary to secure the rights of the parties. Judgment affirmed.